             Case 2:21-cv-01136-RFB-EJY Document 15 Filed 08/11/21 Page 1 of 3




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    Counsel for Trans Union LLC
 7
      **Designated Attorney for Personal Service**
 8    Kurt Bonds, Esq.
      Nevada Bar No.: 6228
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT

12                                   FOR THE DISTRICT OF NEVADA

13   TYREESHIA D. HENDERSON,                              Case No. 2:21-cv-01136-RFB-EJY

14                            Plaintiff,                  JOINT MOTION AND ORDER
     v.                                                   EXTENDING DEFENDANT TRANS
15                                                        UNION LLC’S TIME TO FILE AN
16   NATIONAL BUSINESS FACTORS, INC. OF                   ANSWER OR OTHERWISE
     NEVADA, EQUIFAX INFORMATION                          RESPOND TO PLAINTIFF’S
17   SERVICES, LLC, EXPERIAN                              COMPLAINT
     INFORMATION SOLUTIONS, INC., and
18                                                        (FIRST REQUEST)
     TRANS UNION LLC,
19                             Defendants.
20
                 Plaintiff Tyreeshia D. Henderson (“Plaintiff”) and Defendant Trans Union LLC (“Trans
21
      Union”), by and through their respective counsel, file this Joint Motion Extending Defendant
22
      Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
23
                 1.    On June 16, 2021, Plaintiff filed her Complaint. The current deadline for Trans
24
      Union to answer or otherwise respond to Plaintiff’s Complaint is August 16, 2021.
25
                 2.    On August 9, 2021, counsel for Trans Union communicated with Plaintiff’s
26
      counsel regarding an extension within which to file a response to the Complaint, and Plaintiff’s
27
      counsel agreed to the extension.
28

                                                                                                         1
     4884193.1
             Case 2:21-cv-01136-RFB-EJY Document 15 Filed 08/11/21 Page 2 of 3




 1               3.   The parties will actively discuss a potential early resolution of this case, and the

 2    parties believe an extension of this nature may save waste of the parties’ time and expense. The

 3    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 4    discussions. Moreover, Trans Union’s counsel will need additional time to review the

 5    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 6    in good faith and not for the purposes of delay.

 7               4.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 8    otherwise respond to Plaintiff’s Complaint up to and including September 13, 2021. This is the

 9    first motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

10    Dated this 11th day of August 2021.

11                                                   Quilling, Selander, Lownds,
                                                     Winslett & Moser, P.C.
12
                                                     /s/ Jennifer Bergh
13
                                                     Jennifer Bergh
14                                                   Nevada Bar No. 14480
                                                     2001 Bryan Street, Suite 1800
15                                                   Dallas, Texas 75201
                                                     (214) 560-5460
16                                                   (214) 871-2111 Fax
17                                                   jbergh@qslwm.com
                                                     Counsel for Trans Union LLC
18

19                                                   Law Office of Kevin L. Hernandez
20

21                                                   /s/ Kevin L. Hernandez
                                                     Kevin L. Hernandez
22                                                   kevin@kevinhernandezlaw.com
                                                     8872 S. Eastern Ave., Suite 270
23
                                                     Las Vegas, NV 89123
24                                                   (702) 563-4450
                                                     (702) 552-0408 Fax
25                                                   Counsel for Plaintiff

26

27

28

                                                                                                          2
     4884193.1
             Case 2:21-cv-01136-RFB-EJY Document 15 Filed 08/11/21 Page 3 of 3




 1                                                 ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                 Dated this 11th day of August, 2021.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     4884193.1
